DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 20 January 2022 in response to the Office Action of 80 August 2021 are acknowledged and have been entered. Claims 3, 13, 16, 18-20, 22-25, 28-30 are canceled.  Claims 1, 26, 27 and 31 have been amended, and claim 34 has been newly added.  Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are pending and being examined on the merit. 

Information Disclosure Statement
The information disclosure filed 20 January 2022 has been considered.

Sequence Compliance
MPEP § 608.01.
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) 
In the instant case, sequence listing incorporation by reference paragraph in the specification lists that the ASCII text file is 45 KB; however the sequence listing has the size of the file as 45,555 bytes.  Correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 2, 6-7, 9, 14-15, 17, 26-27, 31-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) in view of Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1).
Regarding claim 1, 2, 6-7, 9, 17, Gomaa teaches the removal of bacterial using native CRISPR-Cas systems targeting the essential ftsA gene [Fig. S3].  Gomaa teaches the pORI28 which (a) comprised nucleic acid encoding a first crRNA spacer targeting the lacZ gene, wherein the first crRNA is operable with Cas9 from the endogenous CRISPR1 locus in S. thermophilus (host cell). This plasmid also (b) lacked the sequence encoding the Cas9 because Gomaa used the native, i.e., endogenous, CRISPR type II systems [Fig. S3].  Gomaa teaches that bacteriophages (as an engineered viruses) have been widely used for heterologous protein expression, gene delivery, and the treatment of bacterial infections; and that lysogenic bacteriophages or phagemids with broad host ranges would be particularly beneficial for the delivery of CRISPR-Cas-encoding constructs [pg. 6, col. 1, para 3].  Gomaa also teaches exogenously expressing type II CRISPR systems [pg. 2, col.1, para 3]. Gomaa teaches that potent removal can be achieved by targeting diverse locations through the genome [pg. 3, col. 2, para 4].
Regarding claim 2, Gomaa teaches where the CRISPR array could even be reduced to a single repeat-spacer, paralleling the engineering of single-guide RNAs for use with Cas9 [pg. 5, col. 2, para. 2].
Regarding claim 14, Gomaa teaches that the pORI28 construct relies on processing through the native tracrRNA, therefore a tracrRNA encoding sequence was not delivered [pg. 7, col.1, para 2].
Regarding claim 15, Gomaa teaches ‘CRISPR-Cas systems are RNA-directed adaptive immune systems in many bacteria and most archaea that recognize nucleic acids of invading plasmids and viruses [pg. 1, col. 2, para 2]. Gomaa teaches that recognition is directed by CRISPR RNAs that are processed from transcribed arrays of alternating target-specific “spacer” sequences and identical “repeat” sequences’ [pg. 1, col. 2, para 2].  Gomaa teaches the design and insertion of spacer sequences into the pCRISPR plasmid for the design of the CRISPR RNAs [pg. 7, col. 1, para.1].  
Regarding claim 32, Gomaa teaches that CRISPR-Cas systems could be used to control the composition of the gut flora or as “smart” antibiotics (antimicrobial compositions) that circumvent commonly transmitted modes of antibiotic resistance and distinguish between beneficial and pathogenic bacteria [pg. 6, col.1, para 4]. 
Gomaa does not teach or suggest a second nucleic acid encoding a second crRNA operable with a second exogenous type II Cas nuclease where the second crRNA is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell. Gomaa does not teach or suggest where the first and second target sequences are in the same gene of the host cell genome.
Esvelt teaches a set of fully orthogonal Cas9 proteins and demonstrate their ability to mediate simultaneous and independently targeted gene regulation and editing in bacteria and in human cells [abstract, Fig. 4]. Esvelt teaches the diversity of proteins within a single family of CRISPR systems where Cas9 proteins from S. pyogenes, N. meningitidis, S. thermophilus and T. denticola range from recognize completely different PAM sequences [pg. 1120, col. 2, para 1] 
Cobb teaches the ability to design a dual targeting construct that comprises two sgRNA for multiplex targeting, wherein the two sgRNA introduces deletion in the same loci for excision of excision of larger chromosomal segments [pg. 725, col. 2, para 3 – pg. 736, col. 1, para 1].
Bikard teaches that the multiplex feature of CRISPR-Cas systems can be exploited to target several sequences of the same bacterium to prevent the rise of resistant mutants [pg. 23, para 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA targets the essential ftsA gene and is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the 

Regarding claim 26 and 31, Gomaa does not teach or suggest a virus wherein both the first crRNA is operable with an endogenous Type I Cas nuclease and the second crRNA is operable with and exogenous Type I Cas nuclease.   
Gomaa teaches that an α-ftsA CRISPR plasmid (nucleic acid encoding a crRNA), which is complementary to the essential ftsA gene in E.coli that’s involved in cell division [pg. 2, col. 2, last paragraph] was used to remove E.coli using the native (endogenous) Type I-E CRISPR-Cas systems, i.e., a crRNA that is operable with a cas nuclease in a host cell to guide Cas modification of a target sequence in the host cell [Fig. 2A and S3A].  Gomaa also teaches exogenous delivery of Type I Cas systems [pg. 2, col. 2, para 3; Fig. S1] and the existence of a type I-F system and using this system for genome editing [pg. 2, col.1, para 3].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard to deliver the crRNA from the α-ftsA CRISPR plasmid wherein the crRNA is operable with the native Type I-E CRISPR-Cas guiding this Type I cas nuclease to modify a target sequence in the host cell for the removal of bacteria.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type I Cas, i.e. type I-F Cas, in the host cell and 

Regarding claim 27, Gomaa do not teach or suggest a virus wherein both the first crRNA is operable with an endogenous Type I Cas nuclease and the second crRNA is operable with and exogenous Type II Cas nuclease.   
Gomaa also teaches expressing type I-E or II-A system in trans in the bacterium Escherichia coli [pg. 2, col.1, para 3]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard where the first Cas nuclease is a Type I Cas nuclease and the second Cas nuclease is a Type II Cas nuclease.  This modification would amount to a combinations of prior art elements according to known methods to yield predictable results of genome editing.  Both Type I and Type II CRISPR/Cas systems were known to occur in nature, both were known for the use in targeted genome editing, and both were known to be expressed in a cell.  A skilled artisan could combine these different types of systems where their separate functions of targeted genome editing could be achieved in the same cell for the purpose of editing multiple genes.  Furthermore, one of ordinary skill would be motivated to make this modification for the 

Regarding claim 34, Gomaa does not teach or suggest that the first target sequence and the second target sequence are the same sequence. 
 Cobb further teaches using a first dual targeting construct to introduce deletions in two genes utilizing the same protospacer sequence [pg. 725, col. 2, para 4].  Cobb also teaches using a dual targeting construct to introduce deletions in the same gene [Fig. 2]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard where the first and second target sequences are the same.  This modification would have amounted to combinations of prior art elements according to known methods to yield predictable results of genome editing giving Cobb’s teachings of both of using a targeting construct with the same protospacer sequence and using a targeting construct to introduce deletions in the same gene.  Given the all of the teachings of Gomaa and Esvelt, as discussed above, skilled artisan would be motivated to make the modification for the advantage of using multiple sgRNAs to target the same sequence of the same essential gene simultaneously to have a synergistic effect on genome editing and removal of bacteria.

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Sorek (US 20160281053 A1, filed Oct. 14, 2014).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claims 4 and 11.  Gomaa, Esvelt, Cobb and Bikard do not teach or suggest the nucleic acid sequences of the virus comprising a constitutive promoter and wherein the virus is Myoviridae.
Sorek teaches an isolated polynucleotide encoding a BREX system comprising a nucleic acid sequence encoding the BREX system that confers phage resistance to bacteria or for conferring bacterial susceptibility to phages [abstract].  
Regarding claim 4, Sorek teaches that the nucleic acid construct includes a promoter sequence for directing transcription of the polynucleotide sequence in the cell in a constitutive or inducible manner [0228].  Sorek teaches that constitutive promoters are promoter sequences which are active under most environmental conditions and most cell types [0029].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard where the first nucleic acid sequence comprises a constitutive promoter for the purpose of being able to direct transcription of the polynucleotides sequences in the most bacteria cells in most environmental conditions.
Regarding claim 11, Sorek teaches exemplary methods of introducing expression vectors into bacterial cells include phage mediated infection where the introduction of nucleic acids by phage infection offers several advantages over other methods such as transformation, since higher transfection efficiency can be obtained due to the infectious nature of phages [0248-0249]. Sorek teaches exemplary phages which fall under the scope of the invention include phages that belong to the family myoviridae [0295].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to substitute the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard with Sorek’s  Myoviridae . 
		
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claim 5.  
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest that the nucleic acid sequences of the virus comprise a Cas nuclease promoter. 
Pul teaches promoters of the Escherichia coli CRISPR arrays and cas protein genes [summary].  Pul teaches that transcription of precursor crRNA is directed by a promoter located within the CRISPR leader; and a second promoter, directing cas gene transcription, is located upstream of the genes encoding proteins of the Cascade complex [summary].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard with Pul’s Cas promoter for the advantage of directing cas gene transcription. Given that Cas promoters were already known to be useful for directing Cas nuclease expression in bacteria cells a skilled artisan would have found it useful and predictable to use such a Cas promoter to drive the expression of the any gene in the first nucleic acid sequence including the expression of Cas9 in the viral nucleic acid.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claim 8.  
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest wherein the virus is a virophage.
La Scola teaches the virophage Sputnik [abstract] and that virophage could be a vehicle of such gene transfers, as well as of gene transfers between different giant viruses [pg. 102, col. 2, para 1].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to substitute the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard with La Scola’s virophage Sputnik.  This modification would serve as a simple substitution of one gene delivery vehicle for another.  One of ordinary skill would be motivated to use the virophage to delivery genetic information to a virus, bacteriophage that is capable of infecting and transforming the bacteria cell.
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claim 10.  
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest that the virus comprises a nucleic acid sequence encoding an endolysin.
Gupta teaches that the P-27/HP endolysin encoded by a phage offers suitable substitute of antibiotics to control S. aureus infections [abstract].  Gupta teaches a model for large scale production of endolysin from phage–bacteria system and gives strong evidence for the safe and efficacious application of endolysin against antibiotic resistant staphylococcal strains of human clinical origin [pg. 44, col. 2, para 2]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard wherein the virus comprises a nucleic acid sequence encoding an endolysin according to Gupta for the advantage of killing bacteria strains as a substitute to antibiotics.  
	
Claim 12 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Mahfouz (US 20170114351A1).  
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claim 12 and 21.
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest that the first nucleic acid sequence of the virus does not comprise a protospacer adjacent motif (PAM) recognized by the first Cas nuclease or Cas9.
Mahfaouz teaches ‘the PAM sequence refers to a nucleic acid sequence present in the DNA target sequence but not in the guide polynucleotide sequence itself [0156]. Mahfaouz teaches that, for Cas9 to successfully bind to DNA, the target sequence in the genomic DNA 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard wherein the first nucleic acid sequence does not comprise a protospacer adjacent motif (PAM) recognized by the Cas9 nuclease, as disclosed by Mahfaouz.  One of ordinary skill would be motivated to make this modification for the advantage of not targeting the nucleic acid sequence encoding the crRNA for Cas9-mediated cleavage.

Claim 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gomaa in view of Esvelt, Cobb and Bikard as applied to claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34, and further in view of Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241).
The teachings of Gomaa, Esvelt, Cobb, and Bikard are discussed above as applied to  claims 1-2, 6-7, 9, 14-15, 17-18, 26-27, 29, 31-32, and 34 and similarly apply to claims 32.  
Gomaa, Esvelt, Cobb, and Bikard do not teach or suggest use of an antibiotic agent.  
Jiang teaches the use of a plasmid-based CRISPR Cas system for genome editing in E.coli where a pCas9 plasmid carrying the tracrRNA, Cas9 and a chloramphenicol resistance cassette, and a pCRISPR kanamycin resistant plasmid carrying the array of CRISPR spacers was introduced into E.coli cells, i.e., exogenous [pg. 237, col.1, last paragraph – col. 1].  Jiang 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to use the virus as taught and suggested by Gomaa, Esvelt, Cobb, and Bikard in an antimicrobial composition along with an antibiotic agent, as taught by Jiang, to increase the percentage of edited cells given that the cells that have been transformed with the CRISPR construct will survive when cultured in the antibiotic agent.

Response to Arguments
Applicants argue that Esvelt does not result in removal of the bacteria, allowing the bacteria to survive for the second Cas to carry out its orthogonal function of gene regulation. Applicant’s arguments have been considered and found unpersuasive.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is the combination of Gomaa, Esvelt, Cobb, and Bikard that teaches and suggest removal of the bacteria, allowing the bacteria to survive for the second Cas to carry out its orthogonal function of gene regulation.  Additionally applicants refer to limitations that are not being claimed, i.e.
Applicants argue that neither Gomaa nor Esvelt provides any teaching, suggestion, or motivation to combine independently targeted gene editing and gene regulation for the removal of bacteria and a person of ordinary skill in the art would not expect to achieve gene regulation in a bacterial cell using a second crRNA in combination with pORI28 of Gomaa, as pORI28 would be expected to kill the bacterial cell. Applicant’s arguments have been considered and found unpersuasive. 
Gomaa, Esvelt, Cobb and Bikard teach and suggest a virus capable of targeted gene editing and gene regulation in a bacterial cell using a second crRNA in combination with a plasmid with a crRNA targeted to an essential bacterial gene for the removal of the bacteria species as discussed above.  In addition, applicant has not provided any objective, factually supported evidence to the contrary. Applicants have provided only arguments of counsel, and arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Applicant’s arguments are also not persuasive because they refer to limitations that are not being claimed, i.e., removal of bacteria. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Applicants argue that Sorek, Pul, La Scola, Gupta, Mahfouz, and Jiang are silent regarding the use of multiple Cas nucleases to cut a first and second target sequence in a host cell.  Applicant’s arguments have been considered and found not persuasive.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US 10,506,812 B2 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10506812B2 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome.
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10506812B2 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This 
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,141,481 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US11141481 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US11141481 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of 
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 10,300,138 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. US10300138 teaches all limitations of the instant 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10300138 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed 
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,255 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10596255 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10596255 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same 
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,701,964 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US9701964 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US9701964 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb 
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,463,049 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10463049 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10463049 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage 
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,524,477 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10524477 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10524477 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage 
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,561,148 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 11, and 12 of U.S. Patent No. US10561148 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10561148 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 10,582,712 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241).   Note: This patent is currently on appeal at the Federal Circuit.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 36 of U.S. Patent No. US10582712 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10582712 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
  The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,624,349 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. US10624349 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of U.S. Patent No. US10624349 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4-37 of copending Application No. 16/637,656 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of copending Application No. 16,637,656 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/637,656 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial essential gene and prevent the rise of resistant mutants as taught and suggested by Cobb and Bikard.  
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14, 17-20, 23-24, 28, 34, and 55-56, 58-59 of copending Application No. 17/103,812 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/103/812 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/103,812 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 55-74 of copending Application No. 16/626,057 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 55 of copending Application No. 16/626,057 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/626,057 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-19 of copending Application No. 17/105,392 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/105,392 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/105,392 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331,422 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,422 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,422 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-20, and 24-28 of copending Application No. 17/166,941 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/166,941 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/166,941 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/195,157 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 and 18 of copending Application No. 17/195,157 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/195,157 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11-18, 24-30, and 32-34 of copending Application No. 16/389,358 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/389,358 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/389,358 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of copending Application No. 16/736,330 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of copending Application No. 16/736,330 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/736,330 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34-39 of copending Application No. 16/785,419 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 34 of copending Application No. 16/785,419 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-123, 127-129, 132-137, 140, 142-166, 168-171, and 174-187 of copending Application No. 15/478,912 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 63 of copending Application No. 15/478,912 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/478,912 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-44, 46, and 48-65 of copending Application No. 15/817,144 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 39 of copending Application No. 15/817,144 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/817,144 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 11-12, 15-24, 28, and 31-35 of copending Application No. 15/862,527 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 15/862,527 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 15/862,527 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/331422 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 of copending Application No. 17/331422 teaches all limitations of the 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331422 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-49 of copending Application No. 16/588,842 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241)). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27 and 28 of copending Application No. 16/588,842 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,842 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 31-32, 35-37, 39-46, and 50-53 of copending Application No. 16/588,754 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of copending Application No. 16/588,754 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/588,754 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-22, and 30-31 of copending Application No. 16/682,889 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/682,889 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/682,889 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,-10, 12-14, 16-18, and 20-23 of copending Application No. 16/737,793 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/737,793 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/737,793 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27 and 29-42 of copending Application No. 16/818,962 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of copending Application No. 16/818,962 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/818,962 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-9, 11, 13, 15-27, 29-30, and 32-34 of copending Application No. 16/858,333 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 32 of copending Application No. 16/858,333 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 35, 47-48, and 53-75 of copending Application No. 16/813,615 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24 and 35 of copending Application No. 16/813,615 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell; where the first crRNA is operable with an endogenous Cas nuclease of the host cell and the second crRNA is operable with an exogenous Cas nuclease; and where the first and second target sequences are in the same gene of the host cell genome. 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 16/813,615 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in the same gene as taught by Cobb and Bikard.  One skilled artisan would be motivated to make this modification for the advantage of excising larger chromosomal segments of a bacterial 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4-12, 14-15, 17, 21, 26-27, and 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/331,413 in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Esvelt (Esvelt et al. 2013. Nature Methods. Vol 10(11) 1116-1121], Cobb (Cobb et al. ACS Synth. Biol. 2015, 4, 723−728, published 12/2/2014) and Bikard (WO 2014/124226 A1), Pul (Pul et al. 2010. Molecular Microbiology 75(6), 1495–1512), Gupta (Gupta and Prasad. 2011. Curr Microbiol 63:39–45), La Scola (La Scola et al. 2008. Nature Letters 455, pages 100–104), Sorek (US 20160281053 A1, filed Oct. 14, 2014), Mahfouz (US 20170114351A1) and Jiang (Jiang et al. 2013 Nature Biotechnology. Vol.31 (3), pgs. 233-241). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 17/331,413 15 teaches all limitations of the instant claim 1 except where the virus comprises a second nucleic acid sequence that encodes a second crRNA, where the second crRNA is operable with a second Type II Cas nuclease in the host cell, where the second crRNA comprises a nucleic acid sequence that is capable of hybridizing to a second host target sequence to guide Cas modification of the second target 
The teachings of Gomaa, Esvelt, Cobb, Bikard, Pul, Sorek, Gupta, La Scola, Mahfouz, and Jiang are discussed above.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the nucleic acid of copending Application No. 17/331,413 to use a bacteriophage to deliver the nucleic acid sequence encoding the pORI28 containing a crRNA (first crRNA) wherein the crRNA is operable with the native Cas 9 guiding this Type II cas nuclease to modify a target sequence in the host cell for the removal of bacteria as taught by Gomaa.  One of ordinary skill would be motivated to make this modification for the advantage of achieving heterologous protein expression and gene delivery of CRISPR-Cas-encoding construct.  It would have further been obvious to include a second nucleic acid sequence in the bacteriophage that encodes a second crRNA that is operable with a second exogenous Type II Cas (Cas9) in the host cell and capable of hybridizing to a second host target sequence to guide Cas modification of the second target sequence in the host cell as taught by Esvelt.  This modification would amount to combinations of prior art elements according to known methods to yield predictable results of genome editing.  Esvelt’s disclosure of the use of multiple types of Cas9 proteins in a cell to achieve the multiple RNA-guided activities in a single cell provides evidence to a skilled artisan that the use of a different Type II Cas protein, expressed exogenously, would achieve the function of targeted genome editing in addition to the targeted gene regulation of the endogenous Type II Cas protein, i.e. both proteins achieving the same function of genome editing in a single cell where each protein targets a specific gene.  It would have further been obvious to target the same sequences in 
The references applied above are also applicable to claims 2, 4-12, 14-15, 17, 21, 26-27, and 31-34, as discussed above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s requests that the provisional obviousness-type double patenting rejection be held in abeyance until such time as the claims are otherwise in condition for allowance.  However the Examiner lacks the authority to hold rejections in abeyance, and thus the rejections of record are simply maintained.

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636